Fourth Court of Appeals
                               San Antonio, Texas
                                      May 28, 2019

                                  No. 04-19-00059-CV

                          CONTINENTAL MOTORS, INC.,
                                  Appellant

                                            v.

                         DANBURY AEROSPACE, INC., et al,
                                  Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI18283
                      Honorable Norma Gonzales, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court